
	
		III
		Calendar No. 346
		112th CONGRESS
		2d Session
		S. RES. 344
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2011
			Mr. Rubio (for himself,
			 Mr. Menendez, and
			 Mr. Coons) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 28, 2012
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
			Strike out all after the resolving clause and
			 insert the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		RESOLUTION
		Supporting the democratic aspirations of
		  the Nicaraguan people and calling attention to the deterioration of
		  constitutional order in Nicaragua.
	
	
		Whereas in January 2007, President
			 Daniel Ortega was inaugurated to a second 5-year presidential term, having
			 served as President from 1985 to 1990;
		Whereas as a result of widespread
			 electoral fraud during the November 2008 municipal elections, Nicaragua lost
			 more than $100,000,000 in international assistance and a $175,000,000
			 Millennium Challenge Compact was suspended;
		Whereas Article 147 of the
			 Constitution of Nicaragua states that a candidate cannot serve consecutively as
			 President and that a President cannot serve more than 2 terms;
		Whereas, on October 19, 2009, the
			 Sandinista-controlled Constitutional Chamber of the Supreme Court of Nicaragua
			 issued a controversial ruling that partially annulled Article 147 of the
			 Constitution of Nicaragua and allowed Daniel Ortega to run for a third
			 presidential term;
		Whereas the Department of State
			 called the October 2009 Supreme Court ruling . . . part of a larger
			 pattern of questionable and irregular governmental actions, beginning before
			 the flawed municipal elections of November 2008, that threatens to undermine
			 the foundations of Nicaraguan democracy and calls into question the Nicaraguan
			 Government’s commitment to uphold the Inter-American Democratic
			 Charter;
		Whereas the Constitution of
			 Nicaragua gives the National Assembly sole power to elect Supreme Court
			 magistrates, Supreme Electoral Council magistrates, and other national public
			 officials;
		Whereas in January 2010, President
			 Ortega issued a decree that circumvented the National Assembly and indefinitely
			 extended the terms of 25 incumbent public officials, including members of the
			 Supreme Court and the Supreme Electoral Council;
		Whereas in August 2011, the
			 Supreme Electoral Council announced that all international and national
			 observers will be a part of the election and monitor the process under the
			 mandate of an accompaniment ruling, which included 25 articles,
			 establishing, among other restrictions, who can participate, what their
			 functions may be, the limits of their actions, and the process of accreditation
			 to become an official observer;
		Whereas, on November 10, 2011, the
			 Department of State noted . . . the Nicaraguan Government’s failure to
			 accredit certain credible domestic organizations as observers, difficulties
			 voters faced in obtaining proper identification and pronouncements by
			 Nicaraguan authorities that electoral candidates might be disqualified after
			 the elections and agreed that the Supreme Electoral Council did
			 not operate in a transparent and impartial manner;
		Whereas the European Union
			 Election Observing Mission to Nicaragua noted that elections had been
			 supervised by electoral authorities with very little independence and
			 equanimity and it further deemed a grave reversal to the
			 democratic quality of Nicaraguan elections;
		Whereas during the 2011 general
			 elections in Nicaragua, the Mission of Electoral Accompaniment of the
			 Organization of American States noted several “situations of concern”,
			 including problems providing identification cards to voters, the accreditation
			 of observers, and imbalances in the political parties present at polling
			 stations;
		Whereas the Organization of
			 American States called upon Nicaraguan authorities to investigate acts of
			 violence perpetrated on election day; and
		Whereas as a member of the
			 Organization of American States and signatory to the Inter-American Democratic
			 Charter, the Nicaraguan Government has the legal responsibility to abide by the
			 principles of constitutional, representative democracy, which includes free and
			 fair elections and adherence to their own constitution: Now, therefore, be
			 it
		Whereas in
			 January 2007, President Daniel Ortega was inaugurated to a second 5-year
			 presidential term, having served as President from 1985 to 1990;
		Whereas as
			 a result of widespread electoral fraud during the November 2008 municipal
			 elections, Nicaragua lost more than $100,000,000 in international assistance
			 and a $175,000,000 Millennium Challenge Compact was suspended;
		Whereas
			 Article 147 of the Constitution of Nicaragua states that a candidate cannot
			 serve consecutively as President and that a President cannot serve more than 2
			 terms;
		Whereas on
			 October 19, 2009, the Sandinista-controlled Constitutional Chamber of the
			 Supreme Court of Nicaragua issued a controversial ruling that partially
			 annulled Article 147 of the Constitution of Nicaragua and allowed Daniel Ortega
			 to run for a third presidential term;
		Whereas
			 the Department of State called the October 2009 Supreme Court ruling
			 . . . part of a larger pattern of questionable and irregular
			 governmental actions, beginning before the flawed municipal elections of
			 November 2008, that threatens to undermine the foundations of Nicaraguan
			 democracy and calls into question the Nicaraguan government’s commitment to
			 uphold the Inter-American Democratic Charter;
		Whereas
			 the Constitution of Nicaragua gives the National Assembly sole power to elect
			 Supreme Court magistrates, Supreme Electoral Council magistrates, and other
			 national public officials;
		Whereas in
			 January 2010, President Ortega issued a decree that circumvented the National
			 Assembly and indefinitely extended the terms of 25 incumbent public officials,
			 including members of the Supreme Court and the Supreme Electoral
			 Council;
		Whereas in
			 August 2011, the Supreme Electoral Council announced that all international and
			 national observers will be a part of the election and monitor the process under
			 the mandate of an accompaniment ruling, which included 25
			 articles, establishing, among other restrictions, who can participate, what
			 their functions may be, the limits of their actions, and the process of
			 accreditation to become an official observer;
		Whereas on
			 November 10, 2011, the Department of State noted . . . the Nicaraguan
			 Government’s failure to accredit certain credible domestic organizations as
			 observers, difficulties voters faced in obtaining proper identification and
			 pronouncements by Nicaraguan authorities that electoral candidates might be
			 disqualified after the elections and agreed that the Supreme
			 Electoral Council did not operate in a transparent and impartial
			 manner;
		Whereas
			 the European Union Election Observing Mission to Nicaragua noted that elections
			 had been supervised by electoral authorities with very little
			 independence and equanimity and it further deemed a grave
			 reversal to the democratic quality of Nicaraguan elections;
		Whereas
			 during the 2011 general elections in Nicaragua, the Mission of Electoral
			 Accompaniment of the Organization of American States noted several “situations
			 of concern”, including problems providing identification cards to voters, the
			 accreditation of observers, and imbalances in the political parties present at
			 polling stations;
		Whereas
			 the Organization of American States called upon Nicaraguan authorities to
			 investigate acts of violence perpetrated on election day;
		Whereas on
			 January 25, 2012, Secretary of State Hillary Clinton stated that the
			 elections marked a setback to democracy in Nicaragua and undermined the ability
			 of Nicaraguans to hold their government accountable; and
		Whereas as
			 a member of the Organization of American States and signatory to the
			 Inter-American Democratic Charter, the Government of Nicaragua has the legal
			 responsibility to abide by the principles of constitutional, representative
			 democracy, which includes free and fair elections and adherence to their own
			 constitution: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 democratic aspirations of the people of Nicaragua;
			(2)deplores the
			 interruption of constitutional order in Nicaragua that led to the fraudulent
			 reelection of Daniel Ortega on November 6, 2011, elections;
			(3)condemns the acts
			 of violence perpetrated on election day and calls upon Nicaraguan authorities
			 to fully investigate and prosecute those responsible;
			(4)urges President
			 Barack Obama and Secretary of State Hillary Clinton to take immediate and
			 meaningful measures to encourage the restoration of constitutional rule in
			 Nicaragua, including opposing loans by international financial institutions to
			 the Nicaraguan Government;
			(5)urges the
			 immediate issuance of a final report on the Mission of Electoral Accompaniment
			 of the Organization of American States, including a detailed report on
			 constitutional irregularities impacting the preelectoral phase in Nicaragua;
			 and
			(6)urges the United
			 States Ambassador to the Organization of American States to lead an effort to
			 use the full power of the organization in support of meaningful steps to
			 restore democracy and the rule of law in Nicaragua in accordance to the
			 Inter-American Democratic Charter, including formally suspending the Nicaraguan
			 Government under Articles 20 and 21 of the Inter-American Democratic
			 Charter.
			
	
		That the Senate—
			(1)supports the democratic
			 aspirations of the people of Nicaragua;
			(2)deplores the interruption
			 of constitutional order in Nicaragua that led to the fraudulent reelection of
			 Daniel Ortega on November 6, 2011, elections;
			(3)mourns the victims of act
			 of violence perpetrated on election day and calls upon Nicaraguan authorities
			 to fully investigate and prosecute those responsible;
			(4)urges President Barack
			 Obama, Secretary of State Hillary Clinton, and Secretary of the Treasury
			 Timothy Geithner to take immediate and meaningful measures to encourage the
			 restoration of constitutional rule in Nicaragua, including withholding waivers
			 under section 7031(b) of the Consolidated Appropriations Act, 2012 (Public Law
			 112–74; 125 Stat. 786);
			(5)notes the rapid issuance
			 of a final report by the Mission of Electoral Accompaniment of the Organization
			 of American States;
			(6)welcomes the January 25,
			 2012, statement on the democratic conditions in Nicaragua by Secretary of State
			 Clinton;
			(7)urges the Organization of
			 American States to issue a detailed report on constitutional irregularities
			 impacting the preelectoral phase in Nicaragua;
			(8)urges the United States
			 Ambassador to the Organization of American States to work in concert with other
			 member States to use the full power of the organization in support of
			 meaningful steps to restore democracy and the rule of law in Nicaragua in
			 accordance with the Inter-American Democratic Charter, including invoking
			 articles related to unconstitutional interruptions of the democratic order in a
			 member State; and
			(9)urges the United States
			 Ambassador to the Organization of American States to work in concert with other
			 member States to strengthen the ability of the Organization to protect
			 democratic institutions and to respond to the erosion of democracy in member
			 States.
			
	
		March 28, 2012
		Reported with an amendment and an amendment to the
		  preamble
	
